DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s communication of 8/19/2022.
Currently elected claims 1-23 are pending and rejected below.

Election/Restrictions
Applicant’s election without traverse of Group I Claims 1-32 in the reply filed on 8/19/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HANSEN et al. (US 20080167641 A1).
Hansen discloses an ambulatory medicament pump (Abstract, figures 12-16) configured to maintain delivery of therapy to a subject (see abstract and figures 16-23a particularly figures 18-23a, “Example 1-“Example 3”, para [0125-142]) after determining that a possible occlusion exists in a medicament delivery system (para [0119-131]), the ambulatory medicament pump (figures 12-16) comprising: a medicament reservoir (350)/((720) configured to store medicament to be delivered as therapy to the subject (Figure 16, para [0109]/figure 21, para [0132]; a medicament delivery interface (para [0110]) configured to couple to a medicament passageway connecting the medicament reservoir to a subcutaneous depot of the subject through a skin of the subject when the ambulatory medicament pump is operatively connected to the subject (para [0110]); a pump motor (embodiment in figure 21 and para [0132] configured to deliver the medicament from the medicament reservoir through the medicament delivery interface (see para [0132-0133]); a non-transitory memory configured to store specific computer-executable instructions (para [0046]); and a hardware processor (para [0046]) in communication with the non-transitory memory and configured to execute the specific computer-executable instructions (figure 17 and text relating thereto) to at least: detect a fluid delivery parameter associated with the medicament delivery system (figure 16, 18-19 and para [0121-0132]; determine that the fluid delivery parameter satisfies an initial occlusion condition (para [0119-0134], wherein the initial occlusion condition indicates that a possible occlusion exists that interferes with delivery via the medicament delivery system (figure 18-19);  in response to the determination that the fluid delivery parameter satisfies the initial occlusion condition, maintain delivery of therapy to the subject; receive a verification parameter associated with the possible occlusion (figures 18-19); determine that the verification parameter satisfies a final occlusion condition, wherein the final occlusion condition indicates that a probable occlusion exists in the medicament delivery system (para [0119-0134]); and in response to the determination that the verification parameter satisfies the final occlusion condition, modify delivery of therapy to the subject (para [0119-0142]).
Concerning claims 2-3, see para [0019-20, [023-24] and alarm condition.
Concerning claims 4-5 see para [0036], [0132], figures 15c-15d, 16-21, pressure sensors 652/651.
Concerning claims 6-12 see para [0007-00014], [0024]; figures 18-19, figure 17 for calculating,
Concerning claim 13 see para [0127] and [0032-0052], “Example 2”

Concerning claim 14 see rejection of claim 1 structures and associated functions and further prior art abstract, para [0109-0110], [0046], [0121-0123], [0131-0134], [0119-0134], [0125-0142], figures 12-23a, 17-23a, “Example 1”- “Example 3”.
Concerning claims 15-16, see para [0019-20, [023-24] and alarm condition.
Concerning claims 17-18 see para [0036], [0132], figures 15c-15d, 16-21, pressure sensors 652/651.
Concerning claims 19-22 see para [0007-00014], [0024]; figures 18-19, figure 17 for calculating,
Concerning claim 23 see figures 17-19 and figure 17 specifically.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783